Citation Nr: 1625320	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-31 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1957 to July 1959.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The Board sought a VHA advisory medical opinion in the matter; such opinion was received in February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran's colon cancer is due to his exposure to contaminated water at Camp Lejeune.

2.  Affording the Veteran the benefit of the doubt, the Veteran's prostate cancer is due to his exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  Affording the Veteran all reasonable doubt, the criteria for service connection for colon cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Affording the Veteran all reasonable doubt, the criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks entitlement to service connection for colon cancer and prostate cancer.  The Veteran argues that his cancers are due to his exposure to contaminated water at Camp Lejeune, North Carolina.  Service personnel records indicate that the Veteran served at Camp Lejeune from October 1957 to July 1959.  The Veteran was diagnosed with prostate cancer in 2008 and colon cancer in 2012.

From the 1950s until 1985, drinking water from Camp Lejeune has been found to be contaminated with various organic solvents including Trichloroethylene (TCE), tetrachloroethylene (PCE), dichloroethylene (DCE), vinyl chloride and benzene.  As noted in the VHA medical opinion dated in February 2016, research studies have shown an association between TCE and PCE exposure and various forms of cancer.  The opinion notes that epidemiologic studies demonstrate a possible association between exposure to organic solvent contaminated water and increased incidence in and mortality of various cancers.  The examiner opined that "it is my opinion that it is at least as likely as not (50% or higher degree or probability) that the Veteran's colon and prostate cancers were casually related to his conceded potential exposure to Camp Lejeune contaminated water."

Affording the Veteran the benefit of the doubt, service connection is warranted for colon and prostate cancers.  The Veteran was stationed at Camp Lejeune and it has been conceded that the Veteran was exposed to contaminated water.  Although a previous VA medical examiner had rendered an opinion that other risk factors were more likely the cause of the Veteran's cancers, a February 2016 VA medical opinion found that it is at least as likely as not that his colon and prostate cancers are related to his chemical exposure.  The medical opinion was supported by reference to studies.  Thus, service connection is granted.


ORDER

Entitlement to service connection for colon cancer, to include as due to exposure to contaminated water at Camp Lejeune, is granted.

Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, is granted.





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


